Citation Nr: 1303312	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to November 21, 2005, and an initial rating in 
excess of 70 percent for the disability for the period subsequent to January 31, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa Regional that assigned an initial evaluation of 30 percent for the Veteran's PTSD from the effective date of service connection, May 31, 2005.  An August 2011 rating decision granted an increased rating of 70 percent for the Veteran's service-connected PTSD effective February 1, 2006.  

The Veteran was assigned a temporary total (100%) disability rating based upon hospitalization over 21 days for his service-connected PTSD, for the period of time from November 21, 2005, through January 31, 2006.  The Veteran's disagreement is with the underlying disability rating assigned for his PTSD; he has not expressed disagreement with this temporary total rating.  Accordingly, the periods of time indicated in the issue section above reflects the disability ratings and periods of time at issue.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The case was previously before the Board in May 2011, when it was remanded for additional development and adjudication.  The requested development was completed, but all ordered adjudication was not.  


REMAND

At the time of the May 2011 Board remand, the evidence included a November 2007 statement from a VA advanced registered nurse practitioner indicating, in pertinent part, that the Veteran's bipolar disorder is "connected" to his PTSD.  Also, the evidence of record indicates that the Veteran's bipolar disorder impacted his functioning, especially during the earlier period of this claim.  Because of this, the Board concluded that the issue of entitlement to service connection for bipolar disorder was raised by the record and is inextricably intertwined with the rating issue on appeal.  Accordingly, the Board remanded the case for the originating agency to develop and adjudicate the issue of entitlement to service connection for bipolar disorder.  

The Appeals Management Center (AMC) did not adjudicate the issue of entitlement to service connection for bipolar disorder; rather, the AMC indicated that it was an "inferred issue" and a "non-AMC issue" in an August 2011 memorandum and indicated that action by the RO was required.  However, no such action has occurred.  A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED to the RO or the AMC for the following action:

1.  Adjudicate the Veteran's claim for service connection for bipolar disorder and inform the Veteran of his appellate rights. 

2.  Undertake any indicated development.

3.  Then, readjudicate the issue on appeal, including consideration of the Veteran's bipolar symptoms if warranted based on the above adjudication.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

